Citation Nr: 1522019	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-35 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left wrist arthritis.

2.  Entitlement to an initial compensable rating for service-connected right wrist arthritis.

3.  Entitlement to an initial compensable rating for service-connected left shoulder impingement.

4.  Entitlement to an initial rating higher than 10 percent for service-connected left foot Morton's neuroma with hallux valgus and sesamoiditis.  

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to September 1984, January 2003 to October 2003, and November 2004 to June 2006, with additional service in the Reserves. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The Veteran currently resides in Switzerland and the Pittsburgh RO has jurisdiction over foreign cases.  

The issues of service connection for a bilateral hand condition and service connection for a left hip condition associated with the left foot Morton's neuroma have been raised by the record in the March 2015 Informal Hearing Presentation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to her initial rating claims for the service-connected left and right wrist conditions, the Board notes that she was last afforded a VA examination in August 2007.  The April 2010 examination did not include range of motion testing of the wrists, but rather addressed only the hands.  At that time, the Veteran noted complaints with regard to her hands but not her wrists.  On her August 2010 formal appeal, she indicated that she was appealing "wrists/hands."  As noted above, a bilateral hand condition is not currently on appeal, and the matter has been referred to the RO for appropriate action.  In light of the length of time since the last examination, and the apparent confusion as to whether the Veteran's hand and wrist conditions are related to one another or are the same condition, the Board finds that a new examination is required.  

The Veteran was last afforded a VA examination for her left shoulder condition in April 2010.  In an August 2010 statement, she asserted that, "My left shoulder does not have the same strength as my right.  I can no longer hold my nieces or nephews unless sitting on a chair."  She attached a copy of the April 2010 examination and indicated her disagreement with the examiner's statement that, "There is good strength in her left arm and it equals that of her right arm."  In light of the length of time since the last examination, the Board finds that a new examination is required.  

The Veteran has appealed the initial rating of left foot Morton's neuroma with hallux valgus and sesamoiditis.  Service connection is in effect for bilateral plantar fasciitis, which is not currently on appeal.  An April 2010 VA outpatient problem list indicates that the Veteran has also been diagnosed with pes cavus.  She was diagnosed with sickle foot in August 2008.  A new examination is needed to clarify the diagnoses related to the left foot condition.  

Additionally, the March 2015 Informal Hearing Presentation raised several general concerns with the April 2010 VA examination, and requested that the Veteran be afforded new examinations.

An August 2013 rating decision denied service connection for tinnitus.  The Veteran submitted a standard notice of disagreement form in August 2014.  She was not provided a statement of the case with regard to the August 2014 notice of disagreement.  Because the Veteran has filed a notice of disagreement with regard to the issue of entitlement to service connection for tinnitus, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 
38 C.F.R. §§ 20.201, 20.300 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA wrist examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's right and left wrist conditions.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Schedule the Veteran for a VA shoulder examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's left shoulder condition.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

3.  Schedule the Veteran for VA neurology and podiatry examinations.  The examiner is asked to provide an opinion as to the following:

a).  Identify by diagnosis all left foot conditions currently shown. 

b).  For each diagnosis currently shown, opine as to whether the disability is separate and distinct from the other diagnosed disabilities.  If separate and distinct disabilities are found, is the symptomatology associated with each disability duplicative or overlapping of symptomatology associated with another disability?

The examiner is asked to specifically address the articles submitted with the March 2015 Informal Hearing Presentation, as well as the representative's contention that the Veteran has both pes planus and pes cavus.  

All indicated tests and studies should be accomplished and the findings then reported in detail.  The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  Provide the Veteran and her representative with a statement of the case regarding the issue of entitlement to service connection for tinnitus.  Please advise the Veteran and her representative of the time period in which to perfect the appeal.  If the Veteran perfects an appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

5.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







